DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/30/2020, 02/25/2021 and 04/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS have been considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saarinen (US 20210037026 A1), hereafter S1, in view of Shimojou (US 20200113001 A1), hereafter S2.
Regarding Claim 1, S1 discloses the below limitation:	obtaining slice coexistence relationship information of a first network slice (S1 Fig 2A step 2c. NF 20 receive reply from NRF 60 with proxy address and PK),	determining, based on the slice coexistence relationship information, a deployment mode of a network function entity required by the first network slice (Fig 2A step 3/5 establish connection between NF 20 and NF 30 via proxy 40); and	deploying the network function entity in the deployment mode (Fig 2A step 4 Identify/Discover NFp).

    PNG
    media_image1.png
    921
    1159
    media_image1.png
    Greyscale

S1 does not disclose the below limitation:	wherein the slice coexistence relationship information is used to indicate information about a second network slice that has a slice coexistence relationship with the first network slice;
S2 does disclose the below limitation:	wherein the slice coexistence relationship information is used to indicate information about a second network slice that has a slice coexistence relationship with the first network slice (S2 Par 66 UDM provides a list (NSSAI list) of service types (ISO-S-NSSAI));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the inter-slice connection and communication method of S1 with the transmittal of NSSAI information relating to difference slices as disclosed in S2. S1 is concerned with facilitating communication between two different slices, and does not explicitly disclose knowledge of the relationship between these two slices. S2 does disclose NSSAI which describes a slices within a network and can be used to determine relationships. S2 discloses a UE requesting the NSSAI information, in contrast to the instant claims where the communication is inter-slice. However, the NRF of S1 could be connected to the UDM of S2 which stores the NSSAI, allowing the NF (e.g. a particular slice) to request and receive NSSAI relating to another slice from the NRF. When a slice can receive knowledge of services offered by other slices, it allows said slice to request a service without needing to go through the UE as a middleman. This increases efficiency of the network and lowers strain on the UE. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, S1 and S2 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein the network function entity required by the first network slice is a mobility management network element (S1 Par 22 NFs in the control plane may include an access and mobility management function (AMF)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the aforementioned network slice deployment method with having the network function entity be a mobility S1. AMFs are commonly used for mobility management in 5G networks of this type. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, S1 and S2 disclose the limitations of Claim 2.
S1 further discloses the below limitation:	the coexistence network slice type list comprises a slice type of the second network slice (S1 Par 2 NF needing to consume a service of a certain type queries a network repository function (NRF) to discover and communicate with another NF).
S1 does not disclose the below limitation:	wherein the slice coexistence relationship information comprises a coexistence network slice type list,
S2 does disclose the below limitation:	wherein the slice coexistence relationship information comprises a coexistence network slice type list, and the coexistence network slice type list comprises a slice type of the second network slice (S2 Par 66 UDM provides a list (NSSAI list) of service types (ISO-S-NSSAI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the aforementioned network slice deployment method with maintaining a list of coexistence information (i.e. NSSAI list) that corresponds to a second slice, as disclosed in S1 and S2. Maintaining of list of services provided by other network slices facilitates inter-slice service requests S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, S1 discloses the below limitation:	comprising a processor and a transceiver (S1 Fig 5A processing circuitry 300 communication circuitry 310),	wherein the transceiver is configured to obtain slice coexistence relationship information of a first network slice (Fig 2A step 2c. NF 20 receive reply from NRF 60 with proxy address and PK), and	the processor is configured to determine, based on the slice coexistence relationship information, a deployment mode of a network function entity required by the first network slice (Fig 2A step 3/5 establish connection between NF 20 and NF 30 via proxy 40); and	the processor is further configured to deploy the network function entity in the deployment mode (Fig 2A step 4 Identify/Discover NFp).
S1 does not disclose the below limitation:	the slice coexistence relationship information is used to indicate information about a second network slice that has a slice coexistence relationship with the first network slice; 
S2 does disclose the below limitation:	the slice coexistence relationship information is used to indicate information about a second network slice that has a slice coexistence relationship with the first network slice (S2 Par 66 UDM provides a list (NSSAI list) of service types (ISO-S-NSSAI));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the inter-slice connection and communication method of S1 with the transmittal of NSSAI information relating to difference slices as disclosed in S2. S1 is concerned with facilitating communication between two different slices, and does not explicitly disclose knowledge of the relationship between these two slices. S2 does disclose NSSAI which describes a slices within a network and can be used to determine relationships. S2 discloses a UE requesting the NSSAI information, in contrast to the instant claims where the communication is inter-slice. However, the NRF of S1 could be connected to the UDM of S2 which stores the NSSAI, allowing the NF (e.g. a particular slice) to request and receive NSSAI relating to another slice from the NRF. When a slice can receive knowledge of services offered by other slices, it allows said slice to request a service without needing to go through the UE as a middleman. This increases efficiency of the network and lowers strain on the UE. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, S1 and S2 disclose the limitations of Claim 11.
S1 further discloses the below limitation:	wherein the network function entity required by the first network slice is a mobility management network element (S1 Par 22 NFs in the control plane may include an access and mobility management function (AMF)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the aforementioned network slice deployment apparatus with having the network function entity be a S1. AMFs are commonly used for mobility management in 5G networks of this type. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, S1 and S2 disclose the limitations of Claim 12.
S1 further discloses the below limitation:	coexistence network slice type list comprises a slice type of the second network slice (S1 Par 2 NF needing to consume a service of a certain type queries a network repository function (NRF) to discover and communicate with another NF).
S1 does not disclose the below limitation:	wherein the slice coexistence relationship information comprises a coexistence network slice type list,
S2 does disclose the below limitation:	wherein the slice coexistence relationship information comprises a coexistence network slice type list, and the coexistence network slice type list comprises a slice type of the second network slice (S2 Par 66 UDM provides a list (NSSAI list) of service types (ISO-S-NSSAI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the aforementioned network slice deployment apparatus with maintaining a list of coexistence information (i.e. NSSAI list) that corresponds to a second slice, as disclosed in S1 and S2. Maintaining of list of services provided by other network slices facilitates inter-slice S1 and S2 to obtain the invention, as specified in the instant claim.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of S2 and further in view of Park (US 20190357129 A1), hereafter P1.
Regarding Claim 4, S1 and S2 disclose the limitations of Claim 3.
S1 further discloses the below limitation:	determining whether a network slice instance corresponding to the slice type of the second network slice exists (S1 Fig 2A step 2 discovery request from NF 20 to NRF 60 and step 2c reply); and	when the network slice instance corresponding to the slice type of the second network slice exists, determining that the deployment mode of the mobility management network element required by the first network slice is a sharing mode (Fig 2A step 2b NRF 60 performs discovery and returns address and public key of proxy 40 (i.e. sharing mode)); or	determining that the deployment mode of the mobility management network element required by the first network slice is a creation mode (Fig 2A step 1 registration of NF with the NRF).
S1 and S2 do not disclose the below limitation:	when the network slice instance corresponding to the slice type of the second network slice does not exist, 
P1 does disclose the below limitation:	when the network slice instance corresponding to the slice type of the second network slice does not exist, (P1 Par 576 Requested NSSAI may correspond to No NSSAI (empty) if the UE has stored neither Configured NSSAI nor accepted NSSAI; Par 364 network operator may use a network slice blueprint to create a network slice instance).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, S2 and P1, to combine the aforementioned network slice deployment method with performing a discovery request and receiving an answer when a relationship between two slices exists (e.g. sharing mode) as disclose in S1 or registration of a slice with the NRF as further disclosed in S1 when triggered by an event such as when NRF is detected as empty regarding said slice, as disclosed in P1. When the NRF or other repository of slice relationships contains relevant NSSAI, the requesting slice is able to pull that information from the repository as shown in the above recreated S1 Fig. 2A. When that process fails because the requested information is not present in the NRF, the NRF will need to receive information about the slice and create a new NSSAI entry in order to remedy this problem. Therefore, it would have been obvious to combine S1, S2 and P1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, S1 and S2 disclose the limitations of Claim 3.
S1 further discloses the below limitation:	determine whether a network slice instance corresponding to the slice type of the second network slice exists; and	when the network slice instance corresponding to the slice type of the second network slice exists, determine that the deployment mode of the mobility management network element required by the first network slice is a sharing mode; or
S1 and S2 do not disclose the below limitation:	when the network slice instance corresponding to the slice type of the second network slice does not exist,
P1 does disclose the below limitation:	when the network slice instance corresponding to the slice type of the second network slice does not exist (P1 Par 576 Requested NSSAI may correspond to No NSSAI (empty) if the UE has stored neither Configured NSSAI nor accepted NSSAI; Par 364 network operator may use a network slice blueprint to create a network slice instance),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, S2 and P1, to combine the aforementioned network slice deployment apparatus with performing a discovery request and receiving an answer when a relationship between two slices exists (e.g. sharing mode) as disclose in S1 or registration of a slice with the NRF as further disclosed in S1 when triggered by an event such as when NRF is detected as empty regarding said slice, as disclosed in P1. When the NRF or other repository of slice relationships contains relevant NSSAI, the requesting slice is able to pull that information from the repository as shown in the above recreated S1 Fig. 2A. When that process fails because the requested information is not present in the NRF, the NRF will need to receive information about the slice and create a new NSSAI entry in order to S1, S2 and P1 to obtain the invention, as specified in the instant claim.
Claims 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of S2 and further in view of Theimer (US 20210153111 A1), hereafter T1.
Regarding Claim 5, S1 and S2 disclose the limitations of Claim 2.
S2 further discloses the below limitation:	wherein the slice coexistence relationship information comprises a coexistence network slice type list and a coexistence network slice instance list, the coexistence network slice type list comprises a slice type of the second network slice (S2 Par 66 UDM provides a list (NSSAI list) of service types (ISO-S-NSSAI)), and
S1 and S2 do not disclose the below limitation:	the coexistence network slice instance list comprises a network slice instance identifier corresponding to the existing second network slice.
T1 does disclose the below limitation:	the coexistence network slice type list comprises a slice type of the second network slice (T1 Par 31 S-NSSAI include a Slice Service Type (SST)), and	the coexistence network slice instance list comprises a network slice instance identifier corresponding to the existing second network slice (Par 31 S-NSSAI include a Slice Differentiator (SD)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, S2 and T1, to combine the aforementioned network slice deployment method with the usage of SST and SD as T1 to determine what slice services are available in the network and which slices they correspond to. SST and SD included with S-NSSAI in 5G networks for the purpose of distinguishing between different slices. When there are a number of slices that may or may not be able to communicate directly, it becomes important to have a way to identify and distinguish between these slices. Therefore, it would have been obvious to combine S1, S2 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, S1 and S2 disclose the limitations of Claim 2.
S1 and S2 do not disclose the below limitation:	wherein the coexistence network slice type list further comprises a tenant identifier of the second network slice.
T1 does disclose the below limitation:	wherein the coexistence network slice type list further comprises a tenant identifier of the second network slice (T1 Par 31 S-NSSAI include a Slice Differentiator (SD)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, S2 and T1, to combine the aforementioned network slice deployment method with inclusion of a Slice Differentiator (SD) in S-NSSAI to distinguish between different slices, as disclosed in T1. As mentioned about, SD is commonly used in 5G networks for this purpose. Therefore, it would have been obvious to combine S1, S2 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, S1 and S2 disclose the limitations of Claim 12.
(S1 Par 66 UDM provides a list (NSSAI list) of service types (ISO-S-NSSAI)),	the coexistence network slice type list comprises a slice type of the second network slice (Par 66 UDM provides a list (NSSAI list) of service types (ISO-S-NSSAI)), and
S1 and S2 do not disclose the below limitation:	the coexistence network slice instance list comprises a network slice instance identifier corresponding to the existing second network slice.
T1 does disclose the below limitation:	the coexistence network slice type list comprises a slice type of the second network slice (T1 Par 31 S-NSSAI include a Slice Service Type (SST)), and	the coexistence network slice instance list comprises a network slice instance identifier corresponding to the existing second network slice (Par 31 S-NSSAI include a Slice Differentiator (SD)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, S2 and T1, to combine the aforementioned network slice deployment apparatus with the usage of SST and SD as disclosed in T1 to determine what slice services are available in the network and which slices they correspond to. SST and SD included with S-NSSAI in 5G networks for the purpose of distinguishing between different slices. When there are a number of slices that may or may not be able to communicate directly, it becomes important to have a S1, S2 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, S1 and S2 disclose the limitations of Claim 12.
S1 and S2 do not disclose the below limitation:	wherein the coexistence network slice type list further comprises a tenant identifier of the second network slice.
T1 does disclose the below limitation:	wherein the coexistence network slice type list further comprises a tenant identifier of the second network slice (T1 Par 31 S-NSSAI include a Slice Differentiator (SD)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, S2 and T1, to combine the aforementioned network slice deployment apparatus with inclusion of a Slice Differentiator (SD) in S-NSSAI to distinguish between different slices, as disclosed in T1. As mentioned about, SD is commonly used in 5G networks for this purpose. Therefore, it would have been obvious to combine S1, S2 and T1 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claims 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, Claim 6 is allowable over the prior art for dynamically determining whether two network slices have the ability to communicate in an inter-slice manner and then changing deployment mode based on that determination. In the prior art, inter-slice relationships are either not considered or are assumed to be known prior to attempting to communicate inter-slice.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412                                 

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412